DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-20 are objected to because of the following informalities:  Claim 18 recites “at least one second oxide” implying that there is a first oxide in the claim.  It appears claim 18 should be dependent upon claim 14 instead of 13.  Claims 19 and 20 are similar.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 2018/0034247).
Regarding independent claim 13, Ma teaches a spark plug connecting element (Fig. 1, Element 22) comprising a first contact element (Fig. 1, Element 62); a second contact element (Fig. 1, Element 64); and a resistor element (Fig. 1, Element 60) situated between the first contact element (62) and the second contact element (64), wherein the first contact element (62) and the second contact element (64) have a 2 S/m to 108 S/m (¶s [0019]-[0021]), and the resistor element (60) have a specific conductivity of 10-3 to S/m to 101 S/m (¶s [0019]-[0021]).
Regarding independent claim 14, Ma teaches a spark plug connecting element (Fig. 1, Element 22) comprising a first contact element (Fig. 1, Element 62); a second contact element (Fig. 1, Element 64); and a resistor element (Fig. 1, Element 60) situated between the first contact element (62) and the second contact element (64), wherein the first contact element (62) and/or the second contact element (64) and/or the resistor element (60) containing at least one first oxide selected from the group made up of oxides of the following formula:
M1-xDxO, M being selected from Ti, Zr, Sn and combinations of Ti, Zr, Sn, D being selected from V, Nb, Ta, P, As, Sb, Bi and combinations of V, Nb, Ta, P, As, Sb, Bi, and 0 < x < 0.5, and/or oxides of the following formula:
Zn1-yQyO, Q being selected from Al, Ga, In, B, Ti, Zr, Hf, Si, Ge, Sn and combinations of Al, Ga, In, B, Ti, Zr, Hf, Si, Ge, Sn, and 0 < y < 0.5, and/or oxides selected from the group made up of ZrO2-r, TiO2-r, SnO2-r, ZnO1-r, HfO2-r, V2O5-r, Nb2O5-r, and Ta2O5-r, where 0.5 > r ≥ 0 (¶ [0020]).
Regarding claims 15-16, Ma teaches the first contact element (62) and/or the second contact element (64) and/or the resistor element (60) being free of metals and carbonaceous compounds (¶s [0019]-[0021]).
Regarding claim 17
Regarding claim 18, Ma teaches the first contact element (62) and/or the second contact element (64) and/or the resistor element (60) containing at least one second oxide, which is an inorganic, amorphous oxide (¶ [0020]).
Regarding claim 19, Ma teaches the second oxide as a silicate glass (¶ [0020]).
Regarding claim 20, Ma teaches the first contact element (62) and/or the second contact element (64) and/or the resistor element (60) containing at least one third oxide, which is a crystalline oxide selected from ZrO2, TiO2, Al2O3 and mixtures of ZrO2, TiO2, Al2O3 (¶ [0020]).
Regarding claim 21, Ma teaches a total content of the first oxide in the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60) being maximally 100 mass percent, with respect to a total mass of the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60).
Regarding claim 22, Ma teaches a total content of the first oxide in the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60) being 40 mass percent to 95 mass percent, with respect to a total mass of the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60).
Regarding claim 23
Regarding claim 24, Ma teaches a total content of the first oxide in the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60) being more than 0 mass percent to 75 mass percent, with respect to a total mass of the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60).
Regarding claim 25, Ma teaches a total content of the first oxide in the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60) being more than 0 mass percent to 45 mass percent, with respect to a total mass of the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60).
Regarding claim 26, Ma teaches a total content of the first oxide in the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60) being more than 20 mass percent to 40 mass percent, with respect to a total mass of the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60).
Regarding claim 27, Ma teaches a total content of the first oxide in the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60) being more than 28 mass percent to 38 mass percent, with respect to a total mass of the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60).
Regarding claim 28, Ma teaches a total content of the first oxide in the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60) being more than 0 mass percent to 20 mass percent, with respect to a 
Regarding claim 29, Ma teaches a total content of the first oxide in the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60) being more than 2 mass percent to 10 mass percent, with respect to a total mass of the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60).
Regarding claim 30, Ma teaches a total content of the first oxide in the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60) being more than 3 mass percent to 5 mass percent, with respect to a total mass of the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60).
Regarding claim 31, Ma teaches the first oxide in the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60) made up of at least one first oxide and at least one additive (¶s [0019]-[0021]), a total content of the additive with respect to a total mass of the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60) being less than 5 mass percent (¶ [0021]).
Regarding claim 32, Ma teaches the first oxide in the first contact element (62) and/or in the second contact element (64) and/or in the resistor element (60) made up of at least one first oxide and at least one additive (¶s [0019]-[0021]), a total content of the additive with respect to a total mass of the first contact element (62) and/or in the 
Regarding independent claim 33, Ma teaches a spark plug (Fig. 1, Element 10) comprising a spark plug connecting element (Fig. 1, Element 22) including a first contact element (Fig. 1, Element 62); a second contact element (Fig. 1, Element 64); and a resistor element (Fig. 1, Element 60) situated between the first contact element (62) and the second contact element (64), wherein the first contact element (62) and the second contact element (64) have a specific conductivity of 102 S/m to 108 S/m (¶s [0019]-[0021]), and the resistor element (60) have a specific conductivity of 10-3 to S/m to 101 S/m (¶s [0019]-[0021]).
Regarding independent claim 34, Ma teaches a spark plug (Fig. 1, Element 10) comprising a spark plug connecting element (Fig. 1, Element 22) including a first contact element (Fig. 1, Element 62); a second contact element (Fig. 1, Element 64); and a resistor element (Fig. 1, Element 60) situated between the first contact element (62) and the second contact element (64), wherein the first contact element (62) and/or the second contact element (64) and/or the resistor element (60) containing at least one first oxide selected from the group made up of oxides of the following formula:
M1-xDxO, M being selected from Ti, Zr, Sn and combinations of Ti, Zr, Sn, D being selected from V, Nb, Ta, P, As, Sb, Bi and combinations of V, Nb, Ta, P, As, Sb, Bi, and 0 < x < 0.5, and/or oxides of the following formula:
Zn1-yQyO, Q being selected from Al, Ga, In, B, Ti, Zr, Hf, Si, Ge, Sn and combinations of Al, Ga, In, B, Ti, Zr, Hf, Si, Ge, Sn, and 0 < y < 0.5, and/or oxides 2-r, TiO2-r, SnO2-r, ZnO1-r, HfO2-r, V2O5-r, Nb2O5-r, and Ta2O5-r, where 0.5 > r ≥ 0 (¶ [0020]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishikawa (US 2003/0082982) teaches a spark plug with glaze layer.  Nishikawa (US 2003/0051341) teaches a spark plug with alumina ceramic insulator.  Sugimoto (US 6,274,971) teaches a spark plug with resistance element.  Nishio (US 4,427,915) teaches a spark plug with matrix material of a titanium component.  Friese (US 3,909,459) teaches a composition resistor suitable for spark plugs.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        25 March 2022